Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 9, 13-15, 27-38 are pending. Claims 9, 13-15, 27-38 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 15, 26, 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Libman US 10,180,683.

9. Libman teaches an automatic accompanying system comprising: 

an accompanying unit, comprising:

a driving unit, disposed on the accompanying unit for receiving an instruction signal; (LibmanFig.1 #118 driver receiving instruction signal form #108 and 104)

and 

at least one moving element, driven by the driving unit to make the accompanying unit move to a specific position and perform a corresponding turning action; (Fig.1 Motor #114A and B driven by # driver 118)

a relative position detection unit, detecting the facing of a user, the facing of the accompanying unit, and (Fig.1 Camera#102 also Col.6 line 60, referenced data, the luggage can calibrate itself (based on corresponding inputs from sensors integrated within the platform) by motion to a point where the luggage and the user's smartphone are facing to the same direction with the same relative angle (thereby calibrating the position of the luggage and the device).) It is noted that Applicant’s art also uses a device for detecting 

the distance between the user and the accompanying unit; and (Col.4 line 1; the distance between the object/robotic platform and the user it is following can be maintained)

a control unit receiving the facing of a user, the facing of the accompanying unit, and (Fig.1 Camera#102 also Col.6 line 60, referenced data, the luggage can calibrate itself (based on corresponding inputs from sensors integrated within the platform) by motion to a point where the luggage and the user's smartphone are facing to the same direction with the same relative angle (thereby calibrating the position of the luggage and the device). )

the distance between the user and the accompanying unit, (Col.4 line 1; the distance between the object/robotic platform and the user it is following can be maintained)

calculating the relative positions and orientations both with respect to the user and with respect to the accompanying unit for generating the instruction signal transmitted to the driving unit for generating the instruction signal transmitted to the driving unit.  (Col.6 line 60, Upon receiving the referenced data, the luggage can calibrate itself (based on corresponding inputs from sensors integrated within the platform) by motion to a point where the luggage and the user's smartphone are facing to the same direction [orientation] with the same relative angle (thereby calibrating the position of the luggage and the device).)

10-14. (Cancelled)  

15. Libman teaches all of the limitations of claim 9 and further teaches, comprising 

setting at least one relative position parameter to the control module, and (Col.3 line 55; the referenced inputs can be processed in order to compute/approximate the user's distance (e.g., from the object/robotic platform) based on one or more parameters (and/or relationships between them))

the at least one relative position parameter is used to define a relative position relationship and 

orientation between the accompanying unit and the user; (Col.3 line 55; the referenced inputs can be processed in order to compute/approximate the user's distance (e.g., from the object/robotic platform) based on one or more parameters (and/or relationships between them) including but not limited to walking speed) user’s distance is a parameter that can be set. (Col.6 line 60, Upon receiving the referenced data, the luggage can calibrate itself (based on corresponding inputs from sensors integrated within the platform) by motion to a point where the luggage and the user's smartphone are facing to the same direction [orientation] with the same relative angle (thereby calibrating the position of the luggage and the device).) Also (Col. 5 line 12, various configurations of the platform can enable it to move at a variety of speeds, carry variety of loads and/or operate for longer durations.)

the user starts to move; (Col.4 line 2; user is walking.)

the relative position detection unit signals are transmitted to the control module; (Col.3 line 35; data received from the various sensors (e.g., accelerometers, gyroscopes, tilt, etc.) integrated within an associated user device (e.g., a smartphone, smartwatch, tablet, wearable device, etc.) can be provided to and/or processed in conjunction with the robotic platform in order to calculate (based on, for example, the sensor data originating at the user's smartphone and sensor data originating at the robotic platform) the angle of the position of the user device (smartphone, tablet, smartwatch, etc.) in relation to the robotic platform.)

the control module analyzes the relative position detection unit signal and calculates the relative position and orientation with respect to the user and with respect to the accompanying unit for generating an instruction signal to control the accompanying unit to move, turn, or stop and maintain the relative position relationship and orientation defined by the at least one relative position parameter; and (Col.3 line 45; can adjust various aspects of the operation of the robotic platform in order to ensure that the associated object (e.g., a suitcase) and the user device (e.g., smartphone) remain oriented at a specific ratio [move, stop, maintain position] in relation to one another while the robotic platform is ‘following’ the user (e.g., while walking).)

repeating the steps of obtaining the signal and step of analyzing and calculating until the user stops moving or using.  (Col.3 line 67; the distance between the object/robotic platform and the user it is following can be maintained, despite changes in the pace at which the user is walking. Also Col.2 line 55; The referenced app (which can execute on a device associated with a user) can also enable the user to turn a “Follow me” function on\off and/or to configure various other aspects of the operation of the robotic platform.)

16-25. (Cancelled)  
  
26. Libman teaches all of the limitations of claim 9 and further teaches, wherein the relative position detection unit comprises: 

a first tracking unit, disposed on any part of the user, (Col.3 line 35; data received from the various sensors (e.g., accelerometers, gyroscopes, tilt, etc.) integrated within an associated user device (e.g., a smartphone, smartwatch, tablet, wearable device, etc.) can be provided) wherein the pointing direction of the first tracking unit and the facing direction of the user form a first angle;(Col.3 line 37; the angle of the position of the user device (smartphone, tablet, smartwatch, etc.) in relation to the robotic platform.) 

a second tracking unit, disposed on the accompanying unit, wherein the pointing direction of the second tracking unit and the facing direction of the accompanying unit form a second angle;(Col.3 line 37; processed in conjunction with the robotic platform in order to calculate (based on, for example, the sensor data originating at the user's smartphone and sensor data originating at the robotic platform) the angle of the position of the user device (smartphone, tablet, smartwatch, etc.) in relation to the robotic platform.)

a distance sensor, disposed on the user unit and/or the accompanying unit for measuring a distance between the user and the accompanying unit to obtain a distance signal; (Col.3 line 67; the distance between the object/robotic platform and the user it is following can be maintained)

wherein the pointing direction of the first tracking unit pointing to the second tracking unit and the pointing direction of the second tracking unit pointing to the first tracking unit.  (Col.6 line 60; the luggage can calibrate itself (based on corresponding inputs from sensors integrated within the platform) by motion to a point where the luggage and the user's smartphone are facing to the same direction with the same relative angle (thereby calibrating the position of the luggage and the device).) It is noted that the calibration can be recalibrated to be re-positioned (Col.7, line 53; the default following mode may be from the user's side but the user can change that and choose different positions for the “follow me” mode using the re-position function on the app.)  It is also noted if the robot lead then the tracking are facing each other as the phone would be behind. (Col.5 line 45; cart can also be configured to lead the user) Examiner notes that in RSSI the transmitter points to the receiver and the receiver points to the transmitter to detect distance i.e. from origin point to receiving point.  (Col.8 line 65; RSSI that can be transformed into distance measurement,)

28. Libman teaches all of the limitations of claim 26 and further teaches, wherein the distance sensor is an infrared rangefinder, an image sensor, a laser rangefinder, a string pot displacement sensor, an ultrasonic rangefinder, a radio frequency (Col.8 line 65; RSSI that can be transformed into distance measurement,), a time of light sensor, a stereo computer vision system, or any combination thereof.  

29. Libman teaches all of the limitations of claim 27 and further teaches, further comprising a first angle sensor and a second angle sensor, wherein the first angle sensor is disposed on the wearable unit and sensing the first angle to obtain a first angle signal, wherein the second angle sensor is disposed on the accompanying unit for sensing the second angle to obtain a second angle signal, wherein the first angle sensor and the second angle sensor are a laser scanner, an image processing unit, a radio frequency, an electronic compass, a gyroscope, a goniometer, a variable resistor, a rotary encoder, an inertial sensor or any combination thereof. (Col.3 line 35; data received from the various sensors (e.g., accelerometers, gyroscopes, tilt, etc.) integrated within an associated user device (e.g., a smartphone, smartwatch, tablet, wearable device, etc.) can be provided to and/or processed in conjunction with the robotic platform in order to calculate (based on, for example, the sensor data originating at the user's smartphone and sensor data originating at the robotic platform) the angle of the position of the user device (smartphone, tablet, smartwatch, etc.) in relation to the robotic platform. )

30. Libman teaches all of the limitations of claim 26 and further teaches, wherein the first tracking unit and the second tracking unit are a magnetic attraction device, a heat source tracking system, an image tracking system, an object tracking system, an optical alignment system or any combination thereof.  (Col.9 line 55; the robot to compute the best decision and shortest path to avoid the obstacle and the shortest way to keep tracking the user based on gyros, Accelerometers and cameras [image and optical] data.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27, 31, 32-36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Libman as applied to claim above, and further in view of Depinet 20170122824.

It is noted for claims 27, 31, 32-36, 38 that incorporating a component such as a string pot to perform its designed function of measuring a distance based on the length of the drawn string by adjusting a resistant value does not add novelty to the claims.

27. Libman teaches all of the limitations of claim 26 but does not teach, wherein the first tracking unit and the second tracking unit are connected by a strip to form a string pot pointing device, wherein the first tracking unit and the second tracking unit is pulled by the strip to track and align with each other.  However Depinet teaches Para 30, a string pot system 30 [between the user first tracing {dummy} and the robot second tracking, string automatically tracks as it is pulled and aligns with each other, user and robot as it is attached to each at the ends], for the crash test dummy [user] 12 used to either monitor a combination of current, velocity [walking speed], and/or angular acceleration of the motor 36, or may include a small load cell (not shown) in communication with the electronic controller to monitor torque, velocity and acceleration of the pulley 32.
	Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Libman in view of Depinet for the purpose of a string pot control system such that the claimed invention as a whole would have been obvious.  

31. Libman teaches all of the limitations of claim 28 but does not teach wherein the strip is a retraction wire, a dangling wire, a catenary, a rope or a multi-core wire.  However Depinet teaches (Depinet para 20; a string or wire maintain a constant string tension [retraction] on the string 34 using active feedback.)

32. Libman teaches all of the limitations of claim 27 and further teaches, comprising: 
to control the driving unit to move, turn, or stop, so that the accompanying unit is controlled by the user to conduct an accompanying state adjustment.  (Libman; (Col.3 line 45; can adjust various aspects of the operation of the robotic platform in order to ensure that the associated object (e.g., a suitcase) and the user device (e.g., smartphone) remain oriented at a specific ratio [move, stop, maintain position] in relation to one another while the robotic platform is ‘following’ the user (e.g., while walking).) (Col.8 line 65; RSSI that can be transformed into distance measurement,) It is noted that the two signals can be used exactly the same.  RSSI of Libman gets weaker as the distance is increased, and Resisters of Depinet pot is increased as the length [distance] of the rope is increased causing a weaker signal.

Libman does not teach the user causes a change in the strip connected between the first tracking unit and the second tracking unit; However Depinet teaches (Depinet para 20; as the string 34 extends [causes change] along [between user dummy and robot, first and second tracking unit] with a moveable object, it causes the pulley 32 and sensor 40 to rotate, creating an electrical signal proportional to the linear extension or velocity of the string 34.)

Libman does not teach the first tracking unit and the second tracking unit obtain the changed signal in the strip caused by the user; and However Depinet teaches (Depinet para 20; creating an electrical signal proportional to the linear extension or velocity of the string 34)

Libman does not teach the control module analyzes and calculates the changed signal for generating the instruction signal However Depinet teaches (Depinet para 20; The active control system 38 may be an electronic controller used to either monitor a combination of current, velocity, and/or angular acceleration of the motor 36, or may include a small load cell (not shown) in communication with the electronic controller to monitor torque, velocity and acceleration of the pulley 32.)
	Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Libman in view of Depinet for the purpose of a string pot control system such that the claimed invention as a whole would have been obvious.

33. Libman teaches all of the limitations of claim 32 but does not teach, the change is a change in length or a change in pointing angle.  However Depinet teaches (Depinet para 20; the string 34 extends [change in length] along with a moveable object)
	Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Libman in view of Depinet for the purpose of a string pot control system such that the claimed invention as a whole would have been obvious.

34. Libman teaches all of the limitations of claim 32 but does not teach, wherein the accompanying state is a relative position relationship adjustment, a relative angle adjustment, a displacement rate adjustment or an acceleration adjustment.  However Depinet teaches (Depinet para 20; The active control system 38 may be an electronic controller used to either monitor a combination of current, velocity [relative position relationship adjustment], and/or angular acceleration; using active feedback.) It the string is pulled, adjusting the resistant to encode or control devices. i.e. drive motors. 
	Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Libman in view of Depinet for the purpose of a string pot control system such that the claimed invention as a whole would have been obvious.

35. Libman teaches all of the limitations of claim 32 but does not teach, wherein the at least one signal comprises a distance signal, a first angle signal, a second angle signal, or a strip length signal.  However Depinet teaches (Depinet para 20, The string pot system 30 may include a rotational sensor 40 such as a potentiometer or encoder connected to the pulley 32 and in communication with the active control system 38. as the string 34 extends [distance signal] along with a moveable object such as a rib, it causes the pulley 32 and sensor 40 to rotate, creating an electrical signal proportional to the linear extension or velocity of the string 34.)
	Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Libman in view of Depinet for the purpose of a string pot control system such that the claimed invention as a whole would have been obvious.

36. Libman teaches all of the limitations of claim 32 but does not teach, wherein the user can provide the control module a command parameter by touching the strip before the user moves and the command parameter can adjust the operating status of the accompanying unit.  However Depinet teaches (Depinet para 20; The string pot system 30 also includes a motor 36 attached to the pulley 32 and an active control system 38 in communication with the motor 36 to maintain a constant string tension on the string 34 using active feedback [user can provide the control module command parameters by touching i.e. applying a force]. as the string 34 extends along with a moveable object such as a [user touching command] rib, it causes the pulley 32 and sensor 40 to rotate, creating an electrical signal proportional to the linear extension or velocity of the string 34.)
	Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Libman in view of Depinet for the purpose of a string pot control system such that the claimed invention as a whole would have been obvious.

38. Libman and Depinet teaches all of the limitations of claim 36 and Libman further teaches, wherein the command parameter is a start system command parameter, a stop system command parameter, or an accompanying condition setting command parameter.   (Libman; (Col.3 line 45; can adjust various aspects of the operation of the robotic platform in order to ensure that the associated object (e.g., a suitcase) and the user device (e.g., smartphone) remain oriented at a specific ratio [move, stop, maintain position] in relation to one another while the robotic platform is ‘following’ the user (e.g., while walking).) (Col.8 line 65; RSSI that can be transformed into distance measurement,) It is noted that the two signals can be used exactly the same.  RSSI of Libman gets weaker as the distance is increased, and Resisters of Depinet pot is increased as the length [distance] of the rope is increased causing a weaker signal.    
	Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Libman in view of Depinet for the purpose of a string pot control system such that the claimed invention as a whole would have been obvious.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Libman and Depinet as applied to claim above, and further in view of Bailey WO 2017180566.

37. Libman and Depinet teaches all of the limitations of claim 36 and further teach, wherein the strip is a multi-core wire, wherein the multi-core wire (Libman teach Col.12 line 35 802.11 [multi-core] wired connections between the user device and external devices and Depinet Para 20 teaches retractable wire wound on a pulley spool) But do not  teach is conducted with a button or a joystick to generate a signal to adjust the operating state of the accompanying unit or set the mode of the accompanying unit.  However Bailey teaches para 37, the user interface control assembly may include a wired or tethered connection relative the CT imaging system, e.g., relative to a base of the system and/or relative to a scanner component of the system. In some embodiments, the user interface control assembly may be removably dockable with the CT imaging system and the tethered or wired connection may be retractable so as to facilitate storage/coiling of the wire or tether when the user interface assembly is docked with the CT imaging system.
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of the three arts as Libman teach Col.12 line 35 wired connections between the user device and external devices and Depinet Para 20 teaches retractable wire wound on a pulley spool of Libman both in view of Bailey for the purpose of improving the ability to deploy the system in a mobile setting.
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664